Citation Nr: 1038387	
Decision Date: 10/13/10    Archive Date: 10/22/10

DOCKET NO.  08-29 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for diabetes.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension including secondary to diabetes.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
adjustment disorder with depression and panic attacks. 


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The Veteran served on active duty from August 1982 to January 
1985.  The Veteran also had three years of earlier active duty 
service.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a March 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  
In March 2010, the Veteran notified the Board that she was 
withdrawing her Power of Attorney (POA) in favor of The American 
Legion.  See 38 C.F.R. § 20.608 (2009). 

Initially, the Board notes that while the Veteran's May 2008 
notice of disagreement as to the March 2008 rating decision also 
included the RO's denial of her application to reopen her claim 
of service connection for bilateral hearing loss.  However, the 
Board finds that this issue is not in appellate status because 
the Veteran's September 2008 VA Form 9, Appeal to Board of 
Veterans' Appeals, specifically limited her appeal to the 
application to reopen her claims of service connection for 
diabetes, hypertension including secondary to diabetes, and an 
adjustment disorder with depression and panic attacks.  See 
38 C.F.R. § 20.204(b) (2009) (a substantive appeal may be 
withdrawn at any time before the Board promulgates a decision); 
Hamilton v. Brown, 4 Vet. App. 528 (1993) ("where ... the 
claimant expressly indicates an intent that adjudication of 
certain specific claims not proceed at a certain point in time, 
neither the RO nor BVA has authority to adjudicate those specific 
claims, absent a subsequent request or authorization from the 
claimant or his or her representative").

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In April 2010, the Veteran failed to report to a video hearing 
she had scheduled before the undersigned.  In March 2010, the 
Veteran asked the Board, in substance, to allow her to have a new 
hearing before a Veterans' Law Judge at the RO because she was 
revoking her POA in favor of The American Legion and obtaining 
new representation.  In August 2010, the Board found that Veteran 
had shown good cause for not showing for her earlier hearing and 
that she should be re-scheduled for the new hearing she had 
requested.  See 38 C.F.R. § 20.704 (2009).  Therefore, a remand 
to schedule the Veteran for such a hearing is required.  See 
38 C.F.R. §§ 20.703, 20.704(c), (d) (2009).

In this regard, while in March 2010 the Veteran notified the 
Board that she was retaining new representation, a review of the 
record on appeal fails to disclose a new VA Form 21-22, 
Appointment of Veterans Service Organization as Claimant's 
Representative, in favor of that new representative.  Therefore, 
while the appeal is in remand status, a fully executed VA Form 
21-22 identifying this representative should be obtained and 
associated with the claims files.  

While the appeal is in remand status, the Board finds that the 
Veteran should also be provided with adequate 38 U.S.C.A. 
§ 5103(a) (West 2002) notice in accordance with the United States 
Court of Appeals for Veterans Claims (Court) holding in Kent v. 
Nicholson, 20 Vet. App. 1 (2006), because such notice has not as 
yet been provided the claimant because the Veterans Claims 
Assistance Act of 2000 (VCAA) notice letters found in the claims 
files do not give her adequate notice of the reasons for the 
prior final denial of the claims.

Accordingly, the appeal is REMANDED to the RO for the following 
actions:

1.  The RO should contact the Veteran and 
obtain and associate with the record a 
fully executed VA Form 21-22, Appointment 
of Veterans Service Organization as 
Claimant's Representative, in favor of her 
new representative.

2.  The RO should provide the Veteran with 
updated VCAA notice in accordance with the 
Court's holdings in Kent, supra, and 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006); 38 U.S.C.A. §§ 5103, 5103A (West 
2002); and 38 C.F.R. § 3.159 (2009) which 
notice includes, among other things, notice 
of the reasons for the prior final denial 
of the claims.

Following delivery of such notice, and 
after allowing the appellant a reasonable 
period to respond, the RO should issue a 
Supplemental Statement of the Case.  

3.  The RO should thereafter schedule the 
Veteran for a hearing before a Veterans' 
Law Judge traveling to the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

